Dismissed; Opinion Filed February 15, 2017.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01337-CV

                     IN THE INTEREST OF J.J.B., A CHILD, Appellant

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-15-18595-S

                               MEMORANDUM OPINION
                          Before Justices Evans, Stoddart, and Boatright
                                    Opinion by Justice Evans
       Appellant seeks an appeal from the associate judge’s June 20, 2016 “judgment” and July

28, 2016 “judgment from temporary orders.” By letter dated November 18, 2016, we notified

the parties of our concern that we lack jurisdiction over this appeal because it appeared that no

final judgment had been entered in this case. We directed appellant to file a letter brief by

November 28, 2016 addressing the Court’s concerns. We informed appellant that if the court

determines it does not have jurisdiction, the appeal will be dismissed without further notice. To

date, appellant has not filed his letter brief or otherwise corresponded with the Court regarding

our jurisdictional concerns.

       With few exceptions, appellate jurisdiction is limited to appeals from final judgments and

orders in which all claims and parties have been disposed. Lehman v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001).     Additionally, temporary orders issued in family law cases are not

appealable. See TEX. FAM. CODE ANN. § 105.001(e) (West 2014).
       Because nothing before us demonstrates our jurisdiction, we dismiss this appeal. TEX. R.

APP. P. 42.3(a), 43.2(f).




                                                   /David W. Evans/
                                                   DAVID EVANS
                                                   JUSTICE

161337F.P05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF J.J.B., A CHILD                  On Appeal from the 256th Judicial District
                                                    Court, Dallas County, Texas
No. 05-16-01337-CV                                  Trial Court Cause No. DF-15-18595-S.
                                                    Opinion delivered by Justice Evans, Justices
                                                    Stoddart and Boatright participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, Frances Briggs, recover her costs, if any, of this appeal
from appellant John Briggs.


Judgment entered this 15th day of February, 2017.




                                              –3–